Title: From George Washington to Mordecai Gist, 13 November 1780
From: Washington, George
To: Gist, Mordecai


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 13th Novembr 1780
                        
                        I have recd your favor of the 26th ulto with a Return of the Maryland additional Regiment, and a Copy of  General Gate’s instructions to you.  You will, I
                            presume before this reaches you, have seen Major General Greene, on his way to take the command of the southern Army, and
                            will have received from him such further directions as he may have thought necessary.
                        I shall be glad of a line from you, from time to time, informing me of the progress of raising and forwarding
                            the Recruits. I am Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                    